                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID HERNANDEZ,                                   )
 # M49253,                                          )
                                                    )
                                                    )
                        Plaintiff,                  )
                                                    )
 vs.                                                )   Case No. 3:19-cv-00028-NJR
                                                    )
 JOHN R. BALDWIN,                                   )
 CRAIG FINDLEY,                                     )
 IDOC RECORDS OFFICE, and                           )
 ILLINOIS PRISONER REVIEW                           )
 BOARD,                                             )
                                                    )
                        Defendants.                 )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        Plaintiff David Hernandez, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Big Muddy River Correctional Center (“Big Muddy”), brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff seeks

injunctive relief.

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                                1
                                           The Complaint

       In his Complaint, Plaintiff makes the following allegations: Plaintiff was convicted in state

court of an unspecified Class X sex crime and sentenced to six years’ imprisonment. (Doc. 1, pp. 8-

9). His sentence is subject to 730 ILCS 5/3-6-3, pertaining to calculation of sentence credit. Id.

On sentences imposed for most crimes, a prisoner will receive a day of sentence credit for each

day served—that is, he will serve 50 percent of his sentence. 730 ILCS 5/3-6-3(a)(2.1). Similarly,

a prisoner can earn sentence credit for things like passing a high school equivalency exam,

participating in substance abuse programs or for good conduct. Id., §§ 3-6-3(a)(3) and (4). The

statute provides, however, that prisoners sentenced for certain types of crimes or serving certain

types of sentences (e.g. natural life in prison) are ineligible for such credit or are subject to limits

on how much sentence credit they can receive for time served. Id., § 2. For those convicted of

predatory criminal sexual assault of a child, aggravated criminal sexual assault, and criminal sexual

assault, the statute limits them to a maximum of 4.5 days of sentence credit for each month of

imprisonment. Id., § 2(ii). Prisoners convicted of certain sex offenses are ineligible to receive

sentence credit at all unless they are participating in or have completed sex offender treatment. Id.,

§ 4.6. Further, prisoners who are sentenced to serve at least 85 percent of their sentence are

ineligible for credits which would take them below that threshold. Id., § 4.7(i).

       Some sex offenders are subject to special conditions related to mandatory supervised

release (“MSR”). For an offender like Plaintiff, who has been convicted of certain offenses, the

offender is subject to a MSR term of three years to life. 730 ILCS 5/5-8-1(d)(4). A person with

such an indeterminate MSR sentence can apply for termination of his MSR, although such an

application must be supported by a recommendation from the individual’s supervising agent.




                                                   2
730 ILCS 5/3-14-2.5(d). Additionally, one of those special conditions of MSR is that the period

of supervised release is tolled while the prisoner is incarcerated. 730 ILCS 5/3-14-2.5(e).

        In a type-written portion of his Complaint, which appears to be of the fill-in-the-blank

variety, Plaintiff alleges that each of these special sections applies to him, and that they are

constitutionally infirm. In a separate hand-written portion of the Complaint, Plaintiff further

alleges that Defendants have kept him in prison on “dead time” (time past his proper release date,

presumably as calculated using the day-for-day sentence credits he contends are properly

applicable), have “taken it [u]pon themselves when the[y] want[] [to] decide to release [Plaintiff]”

and “refuse[s] to as[s]ign me a parole officer…who can petition the [P]arole [B]oard to release

[Plaintiff] from parole[.]” (Doc. 1, p. 6).

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following six counts:

        Count 1:        Fourteenth Amendment claim regarding the statutory
                        limitation of time-served credit to 4.5 days per month for
                        Plaintiff’s type of conviction when other crimes are allowed day-
                        for-day time-served credits;

        Count 2:        Fourteenth Amendment claim that the statutory limitation on
                        sentence credits for sex offenders to those involved in sex
                        offender treatment programs is void as unconstitutionally
                        vague;

        Count 3:        Fourteenth Amendment claim that the provision related to
                        termination of MSR is unconstitutionally vague, as it allows a
                        supervisor to arbitrarily refuse to support a supervisee’s
                        application for termination;

        Count 4:        Eighth Amendment claim that the tolling of MSR period while
                        incarcerated creates “dead time” and improperly extends
                        Plaintiff’s sentence;

        Count 5:        Fourteenth Amendment claim for arbitrarily holding Plaintiff
                        in prison past his proper release date; and



                                                 3
        Count 6:          Fourteenth Amendment claim for denial of due process in
                          arbitrarily failing to assign a parole officer.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 1

                                                   Discussion

Counts 1, 2, 4, and 5

        These claims must be dismissed because they must be brought under the federal habeas

corpus statute for review of state imprisonment (28 U.S.C. §2254) rather than as civil rights claims

under Section 1983. The Court cannot convert a purported Section 1983 claim into a Section 2254

petition, and thus these claims must be dismissed without prejudice. See Copus v. City of Edgerton,

96 F.3d 1038, 1039 (7th Cir. 1996); Richmond v. Scibana, 387 F.3d 602, 606 (7th Cir. 2004).

        In general, state prisoners who want to challenge their convictions, their sentences, or

administrative orders revoking good-time credits or equivalent sentence-shortening devices, must

seek relief via a habeas corpus petition, “because they contest the fact or duration of custody.”

Moran v. Sondalle, 218 F.3d 647, 650–51 (7th Cir. 2000), (citing Preiser v. Rodriguez, 411 U.S.

475 (1973); Edwards v. Balisok, 520 U.S. 641 (1997)). “State prisoners who want to raise a

constitutional challenge to any other decision, such as transfer to a new prison, administrative

segregation, exclusion from prison programs, or suspension of privileges, must instead employ

[Section] 1983 or another statute authorizing damages or injunctions[.]” Id. (citations omitted).




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
       Plaintiff phrases these claims as IDOC officers being “apt to use incorrect or

unconstitutional rules when determining his future outdate,” asserting that they are brought as

Section 1983 claims. See Richmond, 387 F.3d at 605 (“[A] prisoner claiming a right to release on

parole must use § 2241 (or § 2254 for a state prisoner); but a prisoner claiming that parole officials

are apt to use incorrect rules when resolving a future application must use the APA (or 42 U.S.C.

§ 1983 for a state prisoner).”). Counts 1, 2, 4, and 5 very clearly attack the duration of his custody

and are therefore in the realm generally reserved for habeas claims: Counts 1, 2, and 4 attack the

constitutional validity of the Illinois statutes which govern his eligibility for sentence credits (and

therefore how long he is incarcerated and subsequently on MSR), and Count 5 essentially raises a

claim for immediate release from incarceration.

       The Seventh Circuit has charitably described the line between these two realms as “hazy”

when it comes to challenges to eligibility for transition to less restrictive confinement. Richmond,

387 F.3d at 606. These claims, however, rest on the habeas side of the line. As an example, the

Seventh Circuit has approved of this treatment in a previous case challenging the same 4.5 day

credit limit at issue in Count 1 here. Ward v. Akpore, 702 F. App’x 467, 468 (7th Cir. 2017).

Further, the allegation in Count 5 that Plaintiff is being arbitrarily held on “dead time” is a clearly

a claim that he has a right to release on parole, making it a habeas claim under Richmond. As such,

Counts 1, 2, 4, and 5 are dismissed without prejudice as improperly brought under Section 1983.

Counts 3 and 6

       These claims are not yet ripe, and thus they fail to state a claim. See Wisconsin Right to

Life State Political Action Comm. v. Barland, 664 F.3d 139, 148 (7th Cir. 2011) (“Ripeness

concerns may arise when a case involves uncertain or contingent events that may not occur as

anticipated, or not occur at all.”) (internal citations omitted). As part of the “case or controversy”



                                                  5
requirement of Article III of the Constitution, a party must suffer injury or come into immediate

danger of suffering an injury before challenging a statute. See O’Shea v. Littleton, 414 U.S. 488,

494(1974). This factor inquires whether a credible threat of injury exists, or rather a mere

speculative threat insufficient for Article III purposes. See Babbitt v. United Farm Workers Nat’l

Union, 442 U.S. 289, 298 (1979). The ripeness requirement “prevent[s] the courts, through the

avoidance of premature adjudication, from entangling themselves in abstract disagreements.”

Abbott Laboratories v. Gardner, 387 U.S. 136, 148 (1967). Ripeness requires the weighing of two

factors: (1) the hardship to the parties of withholding court consideration; and (2) the fitness of the

issues for judicial review. Id. at 139.

        Plaintiff’s claim is that under the statute as written, a parole supervisor may arbitrarily

refuse to support a petition for release from extended MSR. Given that he is still incarcerated and

the statutory scheme calls for a minimum of three years MSR, the question of whether Plaintiff

will actually be refused such support (and whether such a refusal is on an arbitrary basis) is too

remote to resolve at this point. Plaintiff gives no indication that Defendants are “apt” to apply an

arbitrary and unfair standard to him when and if the time comes—he merely suggests that the

statutory scheme does not foreclose the possibility. Similarly, a current refusal to appoint a parole

officer or supervisor to advocate for such a release is too speculative to present a current question,

given how many years and steps lay between now and his eligibility for release from MSR. 2

        As such, the factors show that the controversy on these issues is not ripe. In other words,

the issues are not fit for judicial review, as there is no present or immediately threatened injury,

and Plaintiff’s fears regarding being denied release from MSR may never materialize.




2
  To the extent Plaintiff is really arguing that he should be appointed a parole officer now because he should be
immediately eligible for MSR, such an argument falls under the banner of habeas relief as discussed above.

                                                       6
Additionally, there is little hardship to the parties in dismissing these claims for now—when

Plaintiff is released on MSR and he approaches eligibility for discharge, he may bring similar

claims if the statutory scheme remains the same and he is still denied a parole officer to advocate

for his discharge or such an officer arbitrarily refuses to do so. See also Kitterman v. Norton, No.

18-CV-00190-DRH, 2018 WL 1240487, at *5 (S.D. Ill. Mar. 9, 2018), appeal dismissed, No. 18-

2057, 2018 WL 5848881 (7th Cir. July 2, 2018) (challenge to “turnaround policy” preventing sex

offenders from being released on MSR for failing to find adequate proposed housing situations

was premature while plaintiff was incarcerated and the issue of his MSR housing had not come

up); Kirby v. Siegelman, 195 F.3d 1285, 1290 (11th Cir. 1999) (adjudication of sex offender’s

post-release conditions was not ripe while prisoner was still incarcerated). The claims are not ripe,

and thus Counts 3 and 6 are denied without prejudice.

                                         Leave to Amend

        Plaintiff’s Complaint does not survive preliminary review and shall be dismissed. Plaintiff

will, however, have an opportunity to re-plead his non-habeas claims in a First Amended

Complaint, if he wishes to proceed any further with this action. When preparing a First Amended

Complaint, he should identify each defendant in the case caption and set forth sufficient allegations

against each defendant to describe what the defendant did, or failed to do, to violate his

constitutional rights.

                                  Motion for Service of Process

        Plaintiff’s Motion for Service of Process at Government Expense (Doc. 4) is DENIED as

moot, as he has been granted leave to proceed in forma pauperis and thus the Clerk of Court will

handle service of process if and when it is ordered.




                                                 7
                                 Motion for Recruitment of Counsel

        Plaintiff has filed a Motion for Recruitment of Counsel (Doc. 3), which is DENIED as

moot. The Court encourages Plaintiff to file a motion for the appointment of counsel if and when

he files a suit for habeas relief.

        Should Plaintiff file an Amended Complaint in this case, the Court will entertain a renewed

motion for appointment of counsel at that time.

                                             Disposition

        IT IS ORDERED that the Complaint (including COUNTS 1-6) shall be DISMISSED

without prejudice for failure to state a claim upon which relief may be granted.

        IT IS FURTHER ORDERED that Defendants Baldwin, Findley, IDOC Records

Office, and Illinois Prisoner Review Board are DISMISSED without prejudice from the action.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before July 23,

2019. Should Plaintiff fail to file a First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed with prejudice for

failure to comply with a court order and/or for failure to prosecute his claims. FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir.

1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of Plaintiff’s three allotted

“strikes” under 28 U.S.C. § 1915(g).

        It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00028-NJR). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

        An amended complaint generally supersedes and replaces the original complaint, rendering



                                                  8
the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 6, 2019

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 9
